DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 9, 13 and 14 is/are objected to because of the following informalities:
At line 4 of claim 9, “parts,.” should be replaced with “parts.”.
At line 4 of claim 13, “parts,.” should be replaced with “parts.”.
At line 3 of claim 14, “parts,.” should be replaced with “parts.”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homann et al. (DE 102006042375 A1).
In regards to claim(s) 1, Homann et al. discloses the claimed limitations including an airbag apparatus for protecting a pedestrian, the airbag apparatus comprising:
an airbag housing inserted into and fixed in a space in a front panel connecting a windshield glass to a roof panel (Reference is made to Figures 3-5);
an airbag cushion (12) stored in the airbag housing while being folded, the airbag cushion being configured to be unfolded to simultaneously cover the windshield glass, a front pillar (8,9), and a front part of the roof panel (10) when being supplied with an airbag gas (Reference is made to Figures 4-5);
an inflator securely provided in the airbag housing and being configured to generate the airbag gas during operation thereof (Reference is made to Paragraph 0022); and
a housing cover (11) coupled to the airbag housing to cover the airbag housing and having a tear line to allow the airbag cushion to be unfolded (Reference is made to Paragraph 0028);
wherein the airbag cushion (12) is configured to be folded (Reference is made to Paragraphs 0024, 0030 and 0034);
wherein the airbag cushion (12; Reference is made to Figure 5) comprises:
a roof chamber part (upper section of 5) configured to be unfolded to cover the front part of the roof panel based on an unfolded state thereof:
left and right pillar chamber parts (6,7) respectively connected to left and right portions of the roof chamber part and being configured to be unfolded to cover front pillars (8,9); and
a windshield chamber part (lower section of 5) located between the pillar chamber parts and connected to both the pillar chamber parts and being configured to be unfolded to cover a front surface of the windshield glass.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homann et al.
In regards to claim(s) 2-4, Homann et al. discloses the claimed limitations excluding the exact manner of folding of the folded and stored airbag.
Examiner is taking Official Notice that roll-folding, accordion-folding, zig-zag-folding and combinations of the folding techniques are old and well known variations of, alternatives of and combinations with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the manner of folding of Homann et al. in view of the Official Notice to include a combination of zig-zag and roll-folding techniques since they are old and well known techniques and it would have been a simple substitution of one known folding technique for another to obtain predictable unfolding and deploying manner/order as is known in the art.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homann et al. in view of Ventsel (DE 102005048627 A1), Hori et al. (JP 07-156749 A) and Kwon (US Publication 2020/0180550 A1).
In regards to claim(s) 5-7, Homann et al. discloses the claimed limitations including covering an entire lateral expanse of the front surface of the windshield glass;
wherein the airbag gas generated in the inflator is configured to be supplied in an order of the roof chamber part, the pillar chamber parts, and the windshield chamber part (Reference is made to Paragraph 0022, to establish stability the roof chamber part is the roof edge leads temporally forward);
wherein the roof chamber part is configured to be unfolded in left and right directions by receiving the airbag gas; and
the pillar chamber parts and the windshield chamber part are configured to be unfolded forward before the unfolding of the roof chamber part is completed (Reference is made to Figure 4 and Paragraph 0022); yet,
excluding the airbag cushion having the windshield chamber part being configured to cover an entire front surface of the windshield glass.
Ventsel discloses covering an entire longitudinal expanse of a front surface of a windshield glass.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the airbag of Homann et al. in view of the teachings of Ventsel to include a providing complete/entire coverage of the windshield glass so as to provide adequate protection for an impacted pedestrian by ensuring there is no impact between the pedestrian and the windshield.
Allowable Subject Matter
Claim(s) 8-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that Hori et al. (JP 07-156749 A) and Kwon (US Publication 2020/0180550 A1) also disclose covering an entire front surface of a windshield glass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616